DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0028810 to Schwarz et al., hereinafter Schwarz.
Regarding claim 14, Schwarz teaches an electrical muscle stimulation (EMS) suit (para 0030; Fig 1-3) comprising: a vest portion (para 0035: textile 10 designed as a top), the vest portion comprising a back portion (Fig 3: back of textile 10) having: a first pair of electrodes (para 0037) corresponding to a first channel of multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on an inner surface of the vest portion (para 0050), the first pair of electrodes positioned in a left half of the back portion (Fig 3: electrode pair 20 located on the left side); and a second pair of electrodes (para 0037) corresponding to a second channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050), the second pair of electrodes positioned in a right half of the back portion (Fig 3: electrode pair 20 located on the right side); a processor (para 0034-0035: data processing/control unit 4); and memory storing: pulse parameter settings comprising a frequency parameter set within a range of about 80 Hertz (Hz) to about 120 Hz (para 0038-0040, 0066); and computer-executable instructions (para 0070) that, when executed by the processor, cause electrical impulses to be delivered via the first pair of electrodes and the second pair of electrodes in accordance with the pulse parameter settings (para 0072).
Regarding claim 15, Schwarz further teaches wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes and second electrical impulses of the electrical impulses delivered via the second pair of electrodes does not cross a midsagittal plane of a body when the body is wearing the EMS suit (para 0043-0046, 0048; Fig 6-9: each electrode pair has its own channel so there is no reason for them to cross these planes).
Regarding claim 16, Schwarz further teaches wherein: the first pair of electrodes are configured to be disposed on one or more left back muscles of a body when the body is wearing the EMS suit; and the second pair of electrodes are configured to be disposed on one or more right back muscles of the body when the body is wearing the EMS suit (para 0039; Fig 3).
Regarding claim 20, Schwarz further teaches at least one arm band (Fig 3: electrodes 3, 8) having: a third pair of electrodes (para 0037) corresponding to a third channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on an inner surface of the at least one arm band (para 0050).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0028810 to Schwarz at al., hereinafter Schwarz, in view of US 2020/0061366 to Decker et al., hereinafter Decker.
Regarding claim 1, Schwarz discloses an electrical muscle stimulation (EMS) suit (para 0030; Fig 1-3) comprising: a vest portion (para 0035: textile 10 designed as a top), the vest portion comprising: a left front portion (Fig 2: top has a left front portion) having a first pair of electrodes (para 0037) corresponding to a first channel of multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on an inner surface of the vest portion (para 0050), the first pair of electrodes positioned within a top half of the left front portion (e.g., Fig 2, 3, 10 shows a variety of electrode placements); and a right front portion (Fig 2: top has a right front portion) having a second pair of electrodes (para 0037) corresponding to a second channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050), the second pair of electrodes positioned within a top half of the right front portion (e.g., Fig 2, 3, 10 shows a variety of electrode placements); a processor (para 0034-0035: data processing/control unit 4); and memory storing: pulse parameter settings comprising a frequency parameter set within a range of about 80 Hertz (Hz) to about 120 Hz (para 0038-0040, 0066); and computer-executable instructions that (para 0070), when executed by the processor, cause electrical impulses to be delivered via the first pair of electrodes and the second pair of electrodes in accordance with the pulse parameter settings (para 0072).
Although Schwarz discloses an overall description of the above limitations, it does not specify the designated electrode locations.
However, Decker teaches electrodes placed at a left front portion on an inner surface of the vest portion within a top half of the left front portion; and a right front portion on the inner surface of the vest portion within a top half of the right front portion (Fig 2: see roughly triangular electrodes placed on the inner upper left and right portions of the EMS vest).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the EMS suit of Schwarz such that the electrodes are placed in the specified locations of Decker for purpose of providing an EMS garment that can lie flat and snuggly against the body during training (para 0014).
Regarding claim 2, Schwarz further teaches during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes and second electrical impulses of the electrical impulses delivered via the second pair of electrodes does not cross a midsagittal plane of a body when the body is wearing the EMS suit (see e.g., Fig 2 showing electrodes 3, 8 on different sides of the midsagittal plane with connections 9 leading to control unit 4).
Regarding claim 3, Decker, as previously applied, teaches wherein: the first pair of electrodes are configured to be disposed on one or more left pectoral muscles of a body when the body is wearing the EMS suit; and Atty/Agent: Bradley W. Wagnerthe second pair of electrodes are configured to be disposed on one or more right pectoral muscles of the body when the body is wearing the EMS suit (Fig 2, 3: placement of above denoted electrodes would stimulate these muscles due to their placement on the body).
Regarding claim 4, Schwarz further teaches wherein the vest portion further comprises a back portion (para 0039; Fig 3) having: a third pair of electrodes (para 0037) corresponding to a third channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050), the third pair of electrodes positioned within a left half of the back portion (Fig 3: electrode pair 20 located on the left side); and a fourth pair of electrodes (para 0037) corresponding to a fourth channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050), the fourth pair of electrodes positioned within a right half of the back portion (Fig 2: electrode pair 20 located on the right side).
Regarding claim 5, Schwarz further teaches wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes, second electrical impulses of the electrical impulses delivered via the second pair of electrodes, third electrical impulses delivered via the third pair of electrodes, and fourth electrical impulses delivered via the fourth pair of electrodes does not cross: a midsagittal plane of a body when the body is wearing the EMS suit; and a frontal plane of the body when the body is wearing the EMS suit (para 0043-0046, 0048; Fig 6-9: each electrode pair has its own channel so there is no reason for them to cross these planes).
Regarding claim 6, Schwarz further teaches wherein: the third pair of electrodes are configured to be disposed on one or more left back muscles of a body when the body is wearing the EMS suit; and the fourth pair of electrodes are configured to be disposed on one or more right back muscles of the body when the body is wearing the EMS suit (para 0039; Fig 3).
Regarding claim 7, Schwarz further teaches wherein the back portion further includes (Fig 10): a fifth pair of electrodes (para 0037) corresponding to a fifth channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050), the fifth pair of electrodes positioned Atty/Agent: Bradley W. Wagnerwithin the left half of the back portion and positioned below the third pair of electrodes (see Fig 10: Each side of the back has two pairs of electrodes, one at approximately shoulder level and the other at the lower back. The upper left pair of electrodes is interpreted as the third pair of electrodes and the lower left pair is interpreted as the fifth pair); and a sixth pair of electrodes (para 0037) corresponding to a sixth channel of the multiple channels disposed (para 0043-0046, 0048; Fig 6-9) on the inner surface of the vest portion (para 0050), the sixth pair of electrodes positioned within the right half of the back portion and positioned below the fourth pair of electrodes. (see Fig 10: Each side of the back has two pairs of electrodes, one at approximately shoulder level and the other at the lower back. The upper right pair of electrodes is interpreted as the fourth pair of electrodes and the lower right pair is interpreted as the sixth pair).
Regarding claim 9, Schwarz discloses an electrical muscle stimulation (EMS) suit (para 0030; Fig 1-3) comprising: a vest portion (para 0035: textile 10 designed as a top), the vest portion comprising: a left front portion (Fig 2: top has a left front portion) having a first pair of electrodes (para 0037) corresponding to a first channel of multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on an inner surface of the vest portion (para 0050); a right front portion (Fig 2: top has a right front portion) having a second pair of electrodes (para 0037) corresponding to a second channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050); and a back portion (para 0039; Fig 3) having: a third pair of electrodes (para 0037) corresponding to a third channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050) and positioned in a left half of the back portion (Fig 3: electrode pair 20 located on the left side); and a fourth pair of electrodes (para 0037) corresponding to a fourth channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050) and positioned in a right half of the back portion (Fig 3: electrode pair 20 located on the right side); a processor (para 0034-0035: data processing/control unit 4); and memory storing: pulse parameter settings comprising a frequency parameter set within a range of about 80 Hertz (Hz) to about 120 Hz (para 0038-0040, 0066); and computer-executable instructions (para 0070) that, when executed by the processor, cause electrical impulses to be delivered via the first pair of electrodes, the secondAtty Docket No.: K097-0006USLee& Hayes Atty/Agent: Bradley W. Wagnerpair of electrodes, the third pair of electrodes, and the fourth pair of electrodes in accordance with the pulse parameter settings (para 0072).
 Although Schwarz discloses an overall description of the above limitations, it does not specify the designated electrode locations.
However, Decker teaches electrodes placed at a left front portion on an inner surface of the vest portion within a top half of the left front portion; and a right front portion on the inner surface of the vest portion within a top half of the right front portion (Fig 2: see roughly triangular electrodes placed on the inner upper left and right portions of the EMS vest).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the EMS suit of Schwarz such that the electrodes are placed in the specified locations of Decker for purpose of providing an EMS garment that can lie flat and snuggly against the body during training (para 0014).
Regarding claim 10, Schwarz further teaches wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes, second electrical impulses of the electrical impulses delivered via the second pair of electrodes, third electrical impulses of the electrical impulses delivered via the third pair of electrodes, and fourth electrical impulses of the electrical impulses delivered via the fourth pair of electrodes does not cross: a midsagittal plane of a body when the body is wearing the EMS suit; and a frontal plane of the body when the body is wearing the EMS suit (para 0043-0046, 0048; Fig 6-9: each electrode pair has its own channel so there is no reason for them to cross these planes).
Regarding claim 11, Schwarz discloses (para 0039; Fig 3, 10) the third pair of electrodes are configured to be disposed on one or more left upper or middle back muscles of a body when the body is wearing the EMS suit (see Fig 10: Each side of the back has two pairs of electrodes, one at approximately shoulder level and the other at the lower back. The upper left pair of electrodes is interpreted as the third pair of electrodes); and the fourth pair of electrodes are configured to be disposed on one or more right upper or middle back muscles of the body when the body is wearing the EMS suit (see Fig 10: Each side of the back has two pairs of electrodes, one at approximately shoulder level and the other at the lower back. The upper right pair of electrodes is interpreted as the fourth pair of electrodes).
Schwarz does not explicitly disclose wherein: the first pair of electrodes are configured to be disposed on one or more left pectoral muscles of a body when the body is wearing the EMS suit; the second pair of electrodes are configured to be disposed on one or more right pectoral muscles of the body when the body is wearing the EMS suit.
However, Decker teaches wherein: the first pair of electrodes are configured to be disposed on one or more left pectoral muscles of a body when the body is wearing the EMS suit; the second pair of electrodes are configured to be disposed on one or more right pectoral muscles of the body when the body is wearing the EMS suit (Fig 2, 3: placement of above denoted electrodes would stimulate these muscles due to their placement on the body).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the electrode pairs of Schwarz with the pectoral placement of Decker for purpose of providing an EMS garment that can lie flat and snuggly against the body during training (para 0014).
Regarding claim 12, Schwarz further teaches wherein the back portion further includes (Fig 10): a fifth pair of electrodes (para 0037) corresponding to a fifth channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050), the fifth pair of electrodes positioned Atty/Agent: Bradley W. Wagnerwithin the left half of the back portion and positioned below the third pair of electrodes (see Fig 10: Each side of the back has two pairs of electrodes, one at approximately shoulder level and the other at the lower back. The upper left pair of electrodes is interpreted as the third pair of electrodes and the lower left pair is interpreted as the fifth pair); and a sixth pair of electrodes (para 0037) corresponding to a sixth channel of the multiple channels disposed (para 0043-0046, 0048; Fig 6-9) on the inner surface of the vest portion (para 0050), the sixth pair of electrodes positioned within the right half of the back portion and positioned below the fourth pair of electrodes. (see Fig 10: Each side of the back has two pairs of electrodes, one at approximately shoulder level and the other at the lower back. The upper right pair of electrodes is interpreted as the fourth pair of electrodes and the lower right pair is interpreted as the sixth pair).
Regarding claim 13, Schwarz further teaches at least one arm band (Fig 3: electrodes 3, 8) having: a fifth pair of electrodes (para 0037) corresponding to a fifth channel of the multiple channels (para 0043-0046, 0048; Fig 6-9).
Regarding claim 17, Schwarz disclose wherein the vest portion further comprises: a left front portion (Fig 2: top has a left front portion) having a third pair of electrodes (para 0037) corresponding to a third channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050); and a right front portion (Fig 2: top has a right front portion) having a fourth pair of electrodes (para 0037) corresponding to a fourth channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050).
Although Schwarz discloses an overall description of the above limitations, it does not specify the designated electrode locations.
However, Decker teaches electrodes placed at a left front portion on an inner surface of the vest portion within a top half of the left front portion; and a right front portion on the inner surface of the vest portion within a top half of the right front portion (Fig 2: see roughly triangular electrodes placed on the inner upper left and right portions of the EMS vest).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the EMS suit of Schwarz such that the electrodes are placed in the specified locations of Decker for purpose of providing an EMS garment that can lie flat and snuggly against the body during training (para 0014).
Regarding claim 18, Decker, as previously applied, teaches wherein: the third pair of electrodes are configured to be disposed on one or more left pectoral muscles of a body when the body is wearing the EMS suit; and the fourth pair of electrodes are configured to be disposed on one or more right pectoral muscles of the body when the body is wearing the EMS suit (Fig 2, 3: placement of above denoted electrodes would stimulate these muscles due to their placement on the body).
Regarding claim 19, Schwarz further teaches wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes, second electrical impulses of the electrical impulses delivered via the second pair of electrodes, third electrical impulses delivered via the third pair of electrodes, and fourth electrical impulses delivered via the fourth pair of electrodes does not cross: a midsagittal plane of a body when the body is wearing the EMS suit; and a frontal plane of the body when the body is wearing the EMS suit (para 0043-0046, 0048; Fig 6-9: each electrode pair has its own channel so there is no reason for them to cross these planes).
Regarding claim 21, Schwarz discloses a third pair of electrodes (para 0037) corresponding to a third channel of the multiple channels (para 0043-0046, 0048; Fig 6-9) disposed on the inner surface of the vest portion (para 0050).
Schwarz does not specifically disclose a first electrode of the third pair of electrodes positioned within a bottom half of the left front portion, and a second electrode of the third pair of electrodes positioned within a bottom half of the right front portion (Fig 2: see two large oval shaped electrodes with black dots in the center just above the element label 101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the EMS suit of Schwarz such that the electrodes are placed in the specified locations of Decker for purpose of providing an EMS garment that can lie flat and snuggly against the body during training (para 0014).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/               Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/               Supervisory Patent Examiner, Art Unit 3792